El Juez Asociado Señor Ortiz
emitió la opinión del Tribunal.
Hace veinticinco (25) años advertimos en Pueblo v. Sánchez González, 90 D.P.R. 197, 200 (1964), que:
Ningún Tribunal de Justicia posee discreción absoluta. Se puede establecer como principio invariable, que cualquier de-legación de poder legislativo concediendo discreción absoluta, resultaría inconstitucional, pues ello equivaldría a una delega-ción in toto del poder legislativo, actuación contraria a los cá-nones constitucionales de una democracia.
Esa sabia, justa y lógica admonición no ha impedido que en casos como el presente se abuse de la discreción judicial que le otorga la ley a los magistrados de nuestro sistema. Veamos los hechos que nos obligan a intervenir en este caso.
El Estado presentó denuncias contra los peticionarios por infracciones al Art. 256 del Código Penal, 33 L.P.R.A. see. 4491, delito grave,(1) y varias disposiciones de la Ley de Vehículos y Tránsito de Puerto Rico. El magistrado instruc*93tor no encontró causa para acusar por el delito grave y sí por el delito menos grave tipificado en el Art. 258 del Código Penal, 33 L.P.R.A. sec. 4493.(2)
El juicio fue señalado para ventilarse en el Tribunal de Distrito, Sala de Carolina.
La defensa y el Ministerio Público presentaron al tribunal (De León, Juez de Distrito) una alegación preacordada me-diante la cual Samuel Marrero Ramos se declararía culpable de las infracciones a las Secs. 3-301,(3) 5-1402(4) y 2-801(5) de la Ley de Vehículos y Tránsito de Puerto Rico. El Fiscal solicitó el archivo de los cargos por infracción al Art. 258 del Código Penal, supra, que pesaba contra ambos acusados y el cargo por infracción a la Sec. 5-304 (9 L.P.R.A. sec. 895) sometida contra Samuel Marrero Ramos.
El magistrado se negó a considerar la alegación preacor-dada fundamentándose en que él no aceptaba que el Ministe-rio Público archivara denuncias por violación al Art. 258 del Código Penal, supra. La defensa presentó en el Tribunal Superior, Sala de Carolina, una petición de certiorari. El tribunal paralizó los procedimientos y ordenó al Estado contestar la petición dentro de diez (10) días,
En su contestáción, el Estado, aunque aceptó que la rela-ción de hechos de la defensa era correcta, sostuvo que el ma-■gistrado “actuó correctamente dentro de su discreción al ne-garse a dar su aprobación a la alegación preacordada”.
*94El tribunal confirmó la decisión recurrida. A instancia de los acusados, revisamos mediante el trámite de mostrar causa.(6)
r — i
El procedimiento para reglamentar el sistema de alegaciones preacordadas fue inicialmente adoptado por este Tribunal en Pueblo v. Mojica Cruz, 115 D.P.R. 569, 577 (1984). Como dijéramos en dicha ocasión:
No podemos por más tiempo ignorar que la negociación de alegaciones de culpabilidad es una práctica generalizada desde hace tiempo en el sistema procesal, en lo criminal. Se le oculta como si fuese algo turbio y misterioso, pero es una rea-lidad que no puede soslayarse por más tiempo. Hay que desco-rrer su velo de misterio y dejar sentado, a plena luz, que la negociación de alegaciones de culpabilidad es una práctica de gran utilidad para el sistema de impartir justicia y debe esti-mularse. Véanse, e.g., Bordenkircher v. Hayes, 434 U.S. 357, 361 (1978); Blackledge v. Allison, 431 U.S. 63, 71 (1977); Santobello v. New York, 404 U.S. 257, 260-261 (1971). Sin las ale-gaciones preacordadas sería muy difícil, si no imposible, en-juiciar a todas las personas acusadas de cometer delitos den-tro de los términos mandados por el ordenamiento procesal y por la Constitución.
Así lo reconoció el legislador al establecer dicho procedi-miento y adicionar una nueva Regla 72 de Procedimiento Criminal, 34 L.R.P.A. Ap. II.(7) De manera que luego de ser avalada por las tres (3) ramas de gobierno, ahora se sigue este trámite:
*95En todos aquellos casos en que mediaren alegaciones prea-cordadas entre la defensa del imputado y el representante del Ministerio Público, se seguirá el siguiente procedimiento:
(1) El fiscal y el imputado, por mediación de su abogado, podrán iniciar conversaciones con miras a acordar que, a cam-bio de una alegación de culpabilidad por el delito alegado en la acusación o denuncia, o por uno de grado inferior o relacio-nado, el fiscal se obliga a uno o varios de los siguientes cursos de acción:
(a) solicitar el archivo de otros cargos pendientes que pe-sen sobre él;
(b) eliminar alegación de reincidencia o delincuencia habitual;
(c) recomendar una sentencia en particular o no oponerse a la solicitud que haga la defensa sobre una sentencia especí-fica, entendiéndose que ni lo uno ni lo otro serán obligatorios para el tribunal, o
(d) acordar que determinada sentencia específica es la que dispone adecuadamente del caso.
El tribunal no participará en estas conversaciones.
(2) De llegarse a un acuerdo, las partes notificarán de sus detalles al tribunal en corte abierta, o en cámara si mediare justa causa para ello. Dicho acuerdo se hará constar en ré-cord. Si el imputado se refiere a alguno de los cursos de acción especificados en las cláusulas (a), (b) y (d) del inciso (1) de esta regla, el tribunal podrá aceptarlo o rechazarlo, o aplazar su decisión hasta recibir y considerar el informe presentencia. Si el curso de acción acordado fuere del tipo especificado en la cláusula (c) de dicho inciso el tribunal advertirá al imputado que si la recomendación del fiscal o la solicitud de la defensa no es aceptada por el tribunal, el imputado no tendrá derecho a retirar su alegación.
(3) Si la alegación preacordada es aceptada por el tribunal, éste informará al imputado que la misma se incorporará y se hará formar parte de la sentencia.
(4) Si la alegación preacordada es rechazada por el tribunal, éste así lo informará a las partes y advertirá al imputado per-sonalmente en corte abierta, o en cámara si mediare justa causa para ello, que el tribunal no está obligado por el acuerdo, y brindará al imputado la oportunidad de retirar su *96alegación. Le advertirá, además, que si persiste en su alega-ción de culpabilidad, la determinación final del caso podrá serle menos favorable que la acordada entre su abogado y el fiscal. De este trámite se tomará constancia en el récord.
(5) La notificación al tribunal sobre una alegación preacor-dada se hará antes del juicio, preferiblemente en el acto de lectura de la acusación, pero el tribunal podrá, en el ejercicio de su discreción, si las circunstancias lo ameritaren, permi-tirlo en cualquier otro momento.
(6) La existencia de una alegación preacordada, sus tér-minos o condiciones, y los detalles y conversaciones condu-centes a la misma no serán admisibles contra el imputado en ningún procedimiento criminal, civil o administrativo si la ale-gación preacordada hubiere sido rechazada por el tribunal o invalidada en algún recurso posterior o retirada válidamente por el imputado. Lo anterior será admisible por excepción en un procedimiento criminal por perjurio contra el imputado ba-sado en manifestaciones hechas por él bajo juramento.
(7) Al decidir sobre la aceptación de una alegación preacor-dada el tribunal deberá cerciorarse de que ha sido hecha con pleno conocimiento, conformidad y voluntariedad del impu-tado; que es conveniente a una sana administración de justi-cia, y que ha sido lograda conforme a derecho y a la ética. A este fin, el tribunal podrá requerir del fiscal y del abogado del imputado aquella información, datos y documentos que ten-gan en su poder y que estime necesarios, y podrá examinar al imputado y a cualquier otra persona que a su juicio sea conve-niente.
No podrá acogerse al sistema de alegaciones preacordadas ninguna persona a quien se le impute la violación a los incisos (a) y (b) de la see. 2405 ó la sec. 2411a del Título 24, parte de la Ley de Sustancias Controladas de Puerto Rico. 34 L.P.R.A. Ap. II, R. 72.
Hoy ratificamos la sabiduría, necesidad e idoneidad de este sistema.
HH i — (
De los hechos incontrovertidos en este caso se desprende que la única razón que tuvo el magistrado para *97rechazar la alegación preacordada fue su particular y perso-nalísima visión del delito tipificado en el Art. 258 del Código Penal, supra. El resultado es que en la Sala presidida por dicho magistrado nunca habrá un fundamento válido o razón de orden público que justifique una alegación preacordada si el Estado ha optado por procesar a un ciudadano por viola-ción al Art. 258 del Código Penal, supra, ya que allí el crimen imputado es tan grave y tan horrendo como para impedir el uso del mecanismo de la Regla 72 de Procedimiento Criminal, supra.(8) Ello a pesar de que el legislador sólo ha ex-cluido del ámbito de la Regla 72 de Procedimiento Criminal, supra, los casos por violación a los incisos (a) y (b) del Art. 405 o el Art. 411 A, parte de la Ley de Sustancias Contro-ladas de Puerto Rico, 24 L.P.R.A. secs. 2405(a) y (b) y 2411a.(9) Al así pensar, actuar y resolver, el juez de instancia no sólo ha hecho mal uso de la discreción judicial que le con-fiere la Regla 72 de Procedimiento Criminal, supra, sino que también se ha convertido en un legislador para crear una exclusión no establecida por la ley
Sin que derrotemos o debilitemos la amplia discreción que tienen los tribunales de justicia para aceptar, rechazar o modificar una alegación preacordada, en este caso específico hubo un claro abuso de discreción.
La decisión aquí revisada guarda gran similitud con la de Pueblo v. Vázquez, 120 D.P.R. 369 (1988). Allí el Juez de Distrito rechazaba las solicitudes de archivo por transacción bajo la Regla 246 de Procedimiento Criminal, 34 L.P.R.A. *98Ap. II, en los casos de conducta imprudente o temeraria en el uso de vehículos de motor. Al rechazar dicho patrón de conducta, resolvimos que: “Una actitud judicial sistemática de rechazo o de aceptación sin ponderación de las circuns-tancias que rodean el delito y la seriedad de los daños cau-sados es contraria a la letra y a la idea que inspira la norma procesal.” Pueblo v. Vázquez, supra, pág. 378.
Reconocemos que los tribunales pueden evitar que por falta de seguimiento, comunicación o coordinación se incurra en y se acepten alegaciones preacordadas en delitos revestidos de incuestionable interés público. Pueblo v. Ayala Rodríguez, 116 D.P.R. 382 (1985). Pero ello no puede justificar un rechazo absoluto a toda alegación preacordada por la única razón de que el juez entiende que el delito en particular es demasiado serio y grave.
Bajo las circunstancias presentes, el Tribunal de Dis-trito se excedió en su discreción al rechazar la alegación preacordada y el Tribunal Superior incidió al resolver que el juez de instancia no había abusado de su discreción y que su actuación “está dentro del marco de lo correcto”.

Se dictará la sentencia correspondiente.


(1) Definido de la forma siguiente:
“Toda persona que usare violencia o intimidación contra un funcionario o empleado público para compelerlo a ejecutar un acto contrario a sus deberes o a omitir un acto inherente a sus funciones, o que empleando violencia o intimida-ción ofreciere resistencia a dicho funcionario o empleado en el cumplimiento de su deber, será sancionada con pena de reclusión por un término fijo de tres (3) años. De mediar circunstancias agravantes, la pena fija establecida podrá ser aumentada hasta un máximo de cinco (5) años; de mediar circunstancias ate-nuantes, podrá ser reducida hasta un mínimo de dos (2) años.” 33 L.P.R.A. see. 4491.


(2) Que dispone:
“Toda persona qúé voluntariamente resistiere u obstruyere, demorare o es-torbare a cualquier funcionario o empleado públicd en el cumplimiento o al tratar de cumplir algunas de las obligaciones de su cargo, será sancionada con pena dq reclusión que no excederá de seis meses o multa que no excederá de quinientos dólares o ambas penas a discreción del tribunal.” 33 L.P.R.A. see. 4493.


(3) 9 L.P.R.A. see. 721 (uso ilegal de licencia).


(4) 9 L.P.R.A. see. 1212 (uso de cinturones de seguridad).


(5) 9 L.P.R.A. see. 591 (conducir sin licencia y/o registro del vehículo).


(6) Los acusados han sido hábilmente representados por la Clínica de Asis-tencia Legal de la Escuela de Derecho de la Universidad de Puerto Rico. El Procurador General presentó un fundamentado escrito.


(7) Véase Exposición de Motivos de la Ley Núm. 37 de 28 de junio de 1985, Leyes de Puerto Rico, pág. 145.


(8) Para otra cara de la moneda que destaca la indebida intervención de la Policía, véase Pueblo v. Ortiz Díaz, 123 D.P.R. 865 (1989).


(9) El Art. 411A de la Ley de Sustancias Controladas de Puerto Rico san-ciona la introducción de drogas en las escuelas e instituciones dedicadas a la prevención, y los incisos (a) y (b) del Art. 405 la distribución de drogas a personas menores de dieciocho (18) años, 24 L.P.R.A. secs. 2411a y 2405(a) y (b), respecti-vamente.